EXHIBIT 10.1
Agreement
Entered and signed in Tel Aviv on 27 of January, 2010

     
Between:
  Medgenesis Partners Ltd.
 
  Private Company 513054064
 
  From 27 Lechi St., Bnei Brak
 
  (Hereinafter: “The Investor”)
 
   
 
  — On the one part —
 
   
And:
  TopSpin Medical Inc.
 
  A foreign company incorporated under the laws of the State of Delaware
 
  From 65 Rothschild St. (C/O DDG), Tel Aviv
 
  (Hereinafter: “The Company”)
 
   
 
  — On the second part —
 
   
Whereas
  the Company is a foreign company incorporated under the laws of the State of
Delaware and its securities are traded in the Tel Aviv Stock Exchange
(hereinafter: “Stock Exchange”) and moreover, the Company is also subject to the
United States Securities Act and in addition it reports to the Securities and
Exchange Commission (hereinafter: “SEC”);
 
   
And whereas
  the Investor is interested in investing in the Company and the Company is
interested in the Investor investing in it, in exchange for allocation of shares
and options in the Company, all according to the conditions of this Agreement;
 
   
And whereas
  Dr. Ascher Shmulewits, the controlling shareholder in the Investor
(hereinafter: “Asher”) is an interested party in the Company holding
120,000,0000 ordinary shares of US Dollar 0.001 of the Company (hereinafter:
“Ordinary Shares” or “The Shares”) as well as 58,064,516 options allocated to
Asher by the Company in March 2009, whose securities number in the Stock
Exchange is 1113430 (hereinafter: “Old Options”);
 
   
And whereas
  the parties wish to arrange the relations between them.

Now therefore it is stipulated, declared and agreed between the parties as
follows:
Preamble and interpretation

1.  
The preamble to this Agreement is an integral part thereof.
  2.  
The paragraphs headings are intended for convenience only and will not be used
to interpret the Agreement.

 

 



--------------------------------------------------------------------------------



 



Company’s declarations and obligations

3.  
The Company hereby declares and undertakes as follows:

  (a)  
That Appendix A attached to this Agreement, fully specifies, as of the date of
signing this Agreement, the Company’s issued and outstanding capital, including
by full dilution as a result of exercising convertible securities that the
Company issued until the date of signing this Agreement, including the addition
of “allocation shares” and “allocated options” (as defined below) to be
allocated to the Investor on the date of completion.

  (b)  
That according to the provisions of this Agreement, the “allocation shares” and
“allocated options” (as defined below) will pass on to the Investor being clean
and free of any third party rights whatsoever.

  (c)  
That it has yet to receive all the necessary approvals for engaging in this
Agreement, except for the Board of Directors’ confirmation that was received
prior to signing this Agreement and that its engagement in this Agreement is
subject to receiving the remaining certificates required according to the law
(including the foreign law that applies to the Company).

  (d)  
This Agreement and fulfilling the Company’s obligations according to it do not
oppose and/or contradict its incorporation certificates and/or any agreement to
which it is a party or any other obligation imposed on it, whether by virtue of
an agreement or whether by virtue of the law, and there is no prevention from
its engagement in this Agreement and application thereof (except the
certificates required for its execution according to the law).

  (e)  
That during the period starting from the date of signing this Agreement and as
long as the “allocation shares” (as defined below) have not been allocated to
investors or this Agreement expired due to non-fulfillment of any of the
contingent terms until the end of the period determined for fulfilling such
terms and in order to protect the Investor’s rights during such period, the
Company will refrain from distributing any type of dividend and/or bonus shares
and/or rights.

  (f)  
On the date of signing this Agreement, the Company does not comply with all the
preservation rules required according to the articles and directives of the
Stock Exchange, yet the Company was not given notice by the Stock Exchange that
proceedings were initiated to stop any trade of the Company’s Shares in the
Stock Exchange and/or delete the Company’s Shares from trade in the Stock
Exchange.

  (g)  
The Company submitted all notices and material reports that it was obligated to
submit to the Stock Exchange and the Securities Authority, when required, and
all the notices and reports submitted as said are complete and accurate as
required.

  (h)  
There is no obligation to allocate Shares in the Company and no person or
corporation is entitled to any right to purchase Company Shares, expect as
specified in section a’ above and except according to this Agreement.

  (i)  
The Company’s financial statements published in Israel, were prepared according
to the Securities Regulations (preparation of annual financial statements)
5753-1993, Securities Regulations (periodic and immediate reports) 5730-1970 and
the conventional accounting rules, implemented in consistence to the previous
years, unless indicated otherwise in the said statements, as said for the period
to which they refer and as known on the date of signing them. The details that
appear in the Company’s statements duly reflect, according to conventional
accounting rules, from all material aspects, the financial status of the
Company, the results of its activity, changes in its equity capital and the cash
flow for the period to which the statements refer and as known on the date of
signing them.

 

 



--------------------------------------------------------------------------------



 



  (j)  
No event occurred after the date of the Company’s last statements, which
adversely affects or may adversely affect the Company’s business, the results of
its activity, its assets and rights. Furthermore, after the date of the
Company’s last statements, the Company did not perform any action, directly or
indirectly, which is not within its regular course of business, including the
Company did not reach any decision to change its issued capital and/or the
composition thereof, distribute dividends, sell a substantial part of its
business, purchase substantial assets, purchase corporations and/or rights in
corporations, reached a due creditors’ composition or any type thereof, all
except as specified in this Agreement.

  (k)  
As of the date of signing this Agreement and the date of completion, the Company
submitted or will submit, as applicable, all the reports required from a
“reporting corporation”, as defined in the Securities Act, to the Securities
Authority, and the information included in each one of the said reports
submitted by the Company was or will be according to the requirements of the
law, at the time of submission.

  (l)  
Except as specified in the Company’s statements published for the public, the
Company is not a party, whether as a plaintiff and whether as a respondent, to
any material legal and/or arbitration proceedings and there are no orders,
injunctions, instructions by any duly competent authority or any judicial
decisions against the Company and there is no demand and/or warning of a claim
or other material legal proceeding or any trial as said against the Company
and/or against anyone on its behalf in his capacity of an officer in the
Company. To the Company’s best knowledge, no person and/or body have any
intention and/or grounds to sue the Company and there is no investigation
conducted against the Company.

Investor’s declarations and obligations

4.  
The Investor hereby declares and undertakes as follows:

  (a)  
That he has checked the information needed in order to make his decision to
engage in this Agreement with the Company, received all the information he
needed from the Company and the results of his examination are to his
satisfaction.

  (b)  
That he invests in companies similar to the Company and knows and is familiar
with the risk entailed in an investment of this sort.

  (c)  
That he is purchasing the “allocation shares” and “exercise shares” (as defined
in section 5 below) for himself, for purpose of investment and not in trust for
a third party and that he has no intention of selling the Shares allocated
according to this Agreement immediately after completing the transaction.

  (d)  
That he has received the necessary approvals for engaging in this Agreement.

  (e)  
This Agreement and fulfilling the Investor’s obligations according thereto do
not oppose and/or contradict any Agreement to which he is a party or any other
obligation imposed on him, whether by virtue of an agreement and whether by
virtue of the law, and there is no prevention, legal or other, to his engagement
in this Agreement and implementation thereof.

  (f)  
He knows that the restrictions according to both the Securities Law, 5728-1968
(hereinafter: “Securities Law”) and the United States Securities Act and
particularly Rule 144 of the United States Securities Act of 1933 (hereinafter:
“Rule 144”) as specified in sections 20-23 below will apply to sale of the
“allocation shares”, “allocated options” and exercise shares (as defined below).

 

 



--------------------------------------------------------------------------------



 



  (g)  
The Investor knows that the “allocation shares” and the “exercise shares” will
not be registered for trade in the Israeli Stock Exchange and will not be
registered in the Company’s name for the Company’s records, so long as
registration of the Shares was not done according to the United States
Securities Act of 1933 (hereinafter: “United States Securities Act”) and the
necessary approval of the SEC was not received (hereinafter: “Registration in
the USA”). The Investor knows that the Company will not perform the Registration
in the USA and does not undertake to do so unless subject to the said in section
24 below. In addition, as long as the Registration in the USA has not been done,
the “allocation shares” and “exercise shares” will not be registered for trade
in the Israeli Stock Exchange and in the Company’s name for the Company’s
records.

  (h)  
The Investor hereby declares that he is a “US Person” and complies with the
definition of an “Accredited Investor” as such terms are defined in the United
States Securities Act.

  (i)  
The Investor hereby declares that there is no agreement between him (including
the controlling shareholder therein, Asher) and another shareholder in the
Company, whether in writing and whether verbally regarding the purchase or sale
of Company securities or any voting rights therein, and there will be no such
agreement until the date of completion.

  (j)  
The Investor undertakes that if he shall transfer any of his Shares in the
Company, starting from the date of signing this Agreement until the date of
increasing the capital or due termination of this Agreement, whichever is
earlier, the Shares will be transferred subject to an irrevocable obligation of
the receiver to vote in favor of increasing the Company’s registered capital and
transferring the Shares he received subject to the aforesaid obligation and so
on. The Investor undertakes to ensure that the said will respectively apply to
Asher’s holdings in Company Shares.

  (k)  
The Investor declares that he knows that the Company’s Board of Directors
approved an allocation of 10% of the Company’s issued capital (fully diluted) on
the date of allocation, to the chairman of the Board, Mr. Fufi Fatal, with the
allocation being subject, inter alia, to execution of an investment in the
Company by a third party and increasing the Company’s registered capital
(hereinafter: “Terms for Allocation to the Chairman”). The Investor knows that
completing this Agreement constitutes an execution of an investment by a third
party and can lead to fulfilling the Terms for Allocation to the Chairman and in
case of completing the Terms for Allocation to the Chairman, 118,100,012 options
of the Company that can be exercised into 118,100,012 Company Shares will be
allocated to Mr. Fufi Fatal (constituting 9.1% of the issued capital, fully
diluted). It is hereby clarified that the said in this section will not
constitute a right and/or agreement in favor of any third party, whereas for
such matter, Mr. Fatal will be considered a third party.

  (l)  
The Investor undertakes that any information about the Company submitted to him
by the Company during the negotiations for engaging in this Agreement, which was
not published by the Company to the public (hereinafter: “Information”) if and
as such Information was submitted, will constitute privileged and confidential
Information, and he undertakes not to disclose it to any third party subject to
the obligations that apply to him by virtue of the law, if such apply.

 

 



--------------------------------------------------------------------------------



 



Description of the transaction

5.  
In exchange for (a) payment in US Dollars 211,673 (hereinafter: “Allocation
Consideration”) by the Investor and (b) transfer of the Old Options to the
Company (as specified in section 8 (c) below), the Company will allocate for the
Investor 211,672,857 Ordinary Shares of the Company (hereinafter: “Allocation
Shares”) as well as (b) 122,935,610 option warrants not registered for trade and
un-assignable (except transfer to a third party that the Company approves in
advance in writing) (hereinafter: “Investment Options”) convertible into
122,935,610 Ordinary Shares of the Company as well as (c) 58,064,516 option
warrants not registered for trade and un-assignable, convertible into 58,064,516
Ordinary Shares of the Company (hereinafter: “Substituted Options”) according to
the following terms and dates.

   
The Investment Options and the Substituted Options will hereinafter be referred
to together as: “Allocated Options” and the Company Ordinary Shares claimed as a
result of exercising the Allocated Options will hereinafter be referred to as:
“Exercising Shares”.

6.  
For the avoidance of doubt it is clarified that the Allocation Shares will be
allocated on the date of completion, whereas the Allocated Options will only be
allocated after and subject to confirmation of increasing the Company’s
registered capital as specified in section 15 below.

7.  
Cancelled.

Contingent terms for completing the transaction

8.  
Subject to fulfilling all the terms specified below (hereinafter: “Contingent
Terms”), the Allocation Shares will be allocated to the Investor within 2
business days from the date of fulfilling all the Contingent Terms (hereinafter:
“Date of Completion”) as specified below:

  (a)  
Certainty was formed regarding the majority required for approving the increase
of the registered capital, by way of the Company obtaining a power of attorney
covering at least 154,899,013 Company Shares authorizing any of the Company’s
officers to vote for the increase of the Company’s registered capital during the
general assembly that the Company will convene for such purpose as well as an
obligation by the shareholders to hold the aforementioned shares for a period to
be determined in the power of attorney [so that together with Asher’s holdings
and the Investor’s holdings in Company shares on the determining date for the
general assembly for increasing the registered capital, there will be a rate of
at least 50% of the Company’s issued and outstanding capital of the Company in
favor of increasing the registered capital] (hereinafter: “Power of Attorney for
Increasing the Registered Capital”).

  (b)  
The Company’s general assembly will approve the allocation to the Investor as a
private offer according to the provisions of section 328 (b) of the Companies
Law, 5759-1999, with the objective of awarding the Investor more than 25% of the
voting rights in the Company.

  (c)  
Asher signed the letter transferring the Old Options to the Company without
consideration, including an irrevocable obligation not to demand exercise of the
Old Options (except the options exercised as such were exercised in the interim
period).

 

 



--------------------------------------------------------------------------------



 



  (d)  
Receiving the Stock Exchange’s approval for registering the Allocation Shares
for trade therein, in order to receive the Stock Exchange’s approval
(hereinafter: “Approval of the Stock Exchange”).

  (e)  
Receiving the approval of the SEC and/or any other approval required according
to the United States Securities Act, if and as required as said.

Actions on the Date of Completion

9.  
On the Date of Completion, the parties will convene at the offices of Amit
Pollack Matalon & Co. Law Offices at 17 Yitzhak Sadeh St., Tel Aviv (19th floor)
and at such time, all the actions described below will be conducted
simultaneously.

  (a)  
The Investor will transfer the Allocation Consideration to the Company, after
offsetting the amounts transferred by the Investor to the Company on account of
the Allocation Consideration until the Date of Completion as specified in
section 12 below, using a bank draft withdrawn in the name of the Company or a
bank transfer together with confirmation of the transfer.

  (b)  
The Company will allocate the Allocation Shares to the Investor, by delivering a
duly signed share certificate in the Investor’s name and registration of the
allocation in the Company’s shareholders’ register.

  (c)  
Asher will sign a transfer deed for the Old Options in favor of the Company,
without consideration, and the options will be nullified.

  (d)  
The Company will deliver a copy of the Stock Exchange’s confirmation for
registering the Allocation Shares for trade therein to the Investor.

Interim period

10.  
Starting from the date of signing this Agreement until the Date of Completion
(hereinafter: “Interim Period”) or due termination of this Agreement, the
Investor and Company, as applicable, will act as follows.

11.  
The Investor hereby undertakes to ensure that Asher refrains from transferring
the Old Options to a third party, yet the said will not prevent exercising the
Old Options during the Interim Period. It is hereby clarified, that if Asher
will exercise the Old Options during the Interim Period, then the quantity of
Allocated Shares will decrease according to the quantity of shares allocated in
exchange for exercising the Old Options, and the Allocation Consideration and
the quantity of Investment Options will decrease respectively.

12.  
The Investor will transfer funds on account of the Allocation Consideration to
the Company according to the following amounts and dates:

  (a)  
On February 1, 2010, the Investor will transfer US Dollars equal to an amount of
NIS 200,000 on the date of transfer, on account of the Allocation Consideration
to the Company (hereinafter: “Payment on Account of the Allocation
Consideration”).

 

 



--------------------------------------------------------------------------------



 



  (b)  
It is hereby clarified that if the Contingent Terms according to this Agreement
will not be fulfilled during the period indicated in section 25 below, the
Company will not be obligated to return funds for the Payment on Account of the
Allocation Consideration to the Investor, unless it acts so that such funds be
converted into Company Shares at a price per Share equaling their par value, yet
subject to the Company’s ability to perform the said allocation to the Investor
according to the law and particularly sections 328 of the Companies Law,
5759-1999. It is clarified that as part of section 8 (b) above, the Company will
request the general assembly’s approval for the allocation mentioned in this
section 12 (c) if the Contingent Terms are not fulfilled, in order to allow the
allocation of the above Shares, in full. If the general assembly’s approval as
said is not obtained, the Company will allocate the Shares up to the maximum
permitted and from time to time, it will allocate more Shares to the Investor
when possible, until allocating all the aforesaid Shares. Notwithstanding the
aforesaid, if the Company will choose to do so based on its absolute discretion,
the Company will be entitled to notify the Investor that the execution of the
said allocation has expired; it will return the aforesaid payments to the
Investor within 45 days from the notice. The said will not obligate the Company
to return the funds to the Investor, even when it does not have the ability to
allocate all the shares required in return for the said funds.

13.  
The Company will convene an extraordinary assembly of Company shareholders with
the agenda of approving the allocation of the Allocation Shares and options
allocated for the Investor according to section 328 (b) of the Companies Law,
5759-1999 (hereinafter: “Approval of General Assembly”).

Activity after Date of Completion

14.  
The Company will provide the Investor with a copy of the immediate report
published on the websites of the Securities Authority and the Stock Exchange
regarding the allocation within 2 business days from the Date of Completion.

15.  
The Company will convene an extraordinary assembly for a date later than the
Date of Completion, with the agenda of increasing the Company’s registered
capital, in a scope to be determined by the Company before convening the general
assembly (hereinafter: “Increasing the Registered Capital”). The Investor
undertakes before the Company, to vote in favor of Increasing the Registered
Capital of the Company and to ensure that Asher also votes for Increasing the
Registered Capital.

Allocating the Allocated Options

16.  
Within 30 days after approval of Increasing the Registered Capital of the
Company and receiving all the other approvals required for performing the
allocation (including the approval of the Stock Exchange for registration of the
Exercising Shares for trade), the Company will allocate the Allocated Options to
the Investor, without consideration.

17.  
Substituted options

  (a)  
The substituted options can be exercised into 58,064,516 Ordinary Shares of the
Company (“Exercise Shares”) until February 28, 2013 with the addition of the
period from the Date of Completion until the date of allocating the substituted
options.

  (b)  
Each option can be exercised into one Ordinary Share with a par value of (US)
Dollar 0.001 of the Company in exchange for payment in cash equaling the amount
for exercising the Old Options, meaning a total of NIS 0.01 (one agura)
(hereinafter: “Exercise Amount”).

  (c)  
All the remaining terms of the substituted options, including adjustments to the
Exercise Amount, will be identical to the terms of the Old Options, all
according to the specified in section 4 of the agreement between the Company and
Asher dated February 2, 2009, attached to this Agreement as “Appendix B”.

 

 



--------------------------------------------------------------------------------



 



18.  
Investment options

  (a)  
The investment options (hereinafter in this section also: “The Options”) can be
exercised into 122,935,610 Ordinary Shares of the Company (“Exercise Shares”)
during a period of 4 years from the day of allocating the Options (hereinafter:
“Option Period”).

  (b)  
Each option can be exercised into one Ordinary Share with a par value of (US)
Dollar 0.001 of the Company in exchange for payment in cash of US Dollar 0.001
(par value) (hereinafter: “Exercise Amount”). It is clarified that in any case,
the Exercise Amount will not be less than the Share’s par value.

  (c)  
Exercising the Option will be done by delivering notice of exercise, including
the Exercise Amount, to the Company at its registered office. The Company will
allocate the Exercise Shares within 7 business days from receiving the exercise
notice.

  (d)  
The Options will expire if they will not be exercised into shares before the end
of the Option Period and the Investor will not have any argument and/or claim
regarding the Options starting from such date.

  (e)  
Any payment of tax, if and as such applies according to the law to the holder of
the option warrant or a shareholder for giving option warrants and/or allocating
Exercise Shares and/or payment of the Exercise Amount, will fully and solely
apply to the Investor.

     
Instructions for protecting investors during the Option Period:

  (f)  
Distributing bonus shares — if during the Option Period and before the Investor
exercises the Options, the Company will distribute bonus shares, then
immediately after the determining date in terms of eligibility to participate in
the distribution of bonus shares, shares in the number and type that the
Investor is entitled to receive as bonus shares will be added to the Exercise
Shares due to the Investor for the Options, just as if he had exercised all his
Options that can be exercised as said on the eve of the determining date.

     
The number of shares to be allocated to the Investor will not increase in case
of offerings (including offerings to interested parties) which do not constitute
distributing bonus shares, but in case of offering rights, the following
provisions will apply.

  (g)  
Offering shares by way of rights — if during the Option Period and before the
Investor exercises the Options, the Company will offer its shareholders
securities by way of rights, then the number of Exercise Shares will be
increased according to the component of the benefit in rights, as expressed in
the ratio between the rate of the Share in the Stock Exchange on the determining
date and the base rate of “x rights”.

  (h)  
Changing the Company’s capital structure — subject to the aforesaid, in any case
of a change in the Company’s issued share capital by way of splitting,
consolidating or replacing Shares, a change in the Company’s capital structure
or any similar event by the Company, then the number and type of Shares that can
be exercised as a result of exercising the Options awarded by virtue of this
Agreement and the exercise price, will be relatively adjusted in order to
proportionally maintain the number of Shares and their accrued exercise price.

     
For avoidance of all doubt, it is hereby clarified, that in any event, the
exercise price of the Options will not be lower than the total par value of the
Allocation Shares issued to the Investor (except in a case where the Company
distributes shares or bonus shares without consideration).

 

 



--------------------------------------------------------------------------------



 



Assignment of rights and obligations and restrictions on negotiability

19.  
Subject to the law, this Agreement, including all the rights and obligations
included therein, cannot be transferred as long as the transaction has not been
completed. Nevertheless, subject to the Company’s prior written consent, the
Investor may divide its investment with another investor, within the framework
of this Agreement, if such other investor will accept all obligations and rights
arising from this Agreement.

20.  
The Investor hereby declares that he is familiar with the provisions of the
Securities Law, 5728-1968 and the Securities Regulations (details concerning
section 15 a to 15 c of the Law) 5760-2000, which apply restrictions on
reselling the Allocation Shares, Allocated Options and Exercise Shares
(hereinafter: “Allocated Securities”).

21.  
Not to undermine from the said in section 4 above and as long as the
Registration in the USA has not be done, the Investor hereby declares that he
knows that restrictions on sale also apply on the Allocated Securities according
to the United States Securities Act, including according to Rule 144. The
restrictions stipulated in Rule 144 usually deal with a blocking period of
6 months which prevents registration for trade and/or negotiability of the
Allocated Securities in the Stock Exchange (Israel) as well as prohibiting the
sale of the Allocated Securities outside the stock exchange within the borders
of the USA or to a US Person (as such term is defined in the United States
Securities Act).

Furthermore and as long as the Registration in the USA has not been done,
restrictions according to the United States Securities Act will apply to the
Investor by virtue of him being an Affiliate of the Company (including but not
only, whomever is a director, officer and shareholder holding more than 10% of
the Company’s Share capital), which prescribe restrictions that obligate the
Investor to perform each sale through a broker and in addition, the quantity of
Shares that the Investor will be entitled to sell during every three months
(after the blocking period according to the US law of 12 months being an
Affiliate) will not exceed the highest of: (1) one percent (1%) of the Company’s
issued Shares; or (2) one percent (1%) of the average scope of weekly trade of
the Company’s Shares in the Stock Exchange.

22.  
The Investor hereby declares that he knows that the aforesaid referring to the
blocking that applies to the Allocated Securities is only an abstract and does
not include all the blocking provisions that apply to the Allocated Securities,
that he is familiar with the blocking provisions that apply to the Allocated
Securities according to the Israeli laws and the US laws and that he does not
rely on the details in the matter included in this Agreement in order to engage
in this Agreement.

23.  
The Investor knows that an appendix indicating the restrictions that apply to
trading the Shares according to the law will be attached to the Share
certificates (including the Exercise Shares) to be allocated in his name. In
addition and as long as Registration in the USA has not been done, the following
wording will be added to the Share certificates of the Shares allocated as said:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
The Company will not allow registration of the Shares in the Company’s name for
the Company’s records, so long as such wording is not removed from the Share
certificate, unless possible according to the relevant laws.

 

 



--------------------------------------------------------------------------------



 



24.  
Subject to the Company’s financial abilities, the Company will act in the best
of its ability to register all the securities, including the Investor’s
Allocation Shares as well as Asher’s securities in the USA within 12 months from
the allocation date. If the Company did not perform the Registration in the USA,
the only remedy that the Investor will be entitled to is notifying the Company
of his request that the Company act to perform the Registration in the USA,
provided that he undertakes to bear all expenses and costs (paid to third
parties) required in order to perform the Registration in the USA (hereinafter:
“USA Registration Costs”). In such case, the Company undertakes to return the
USA Registration Costs paid by the Investor within 24 months from the date of
registration. The Company undertakes that if it will perform registration of
other securities of the Company, the Investor’s securities and Asher’s
securities will be registered as part of such procedure.

Terminating the Agreement

25.  
If all the Contingent Terms were not fulfilled until the end of June 2010 and
the parties have not agreed in writing to extend the period for fulfilling the
Contingent Terms, each party will be free and released from all his obligations
according to this Agreement (except the allocation of shares as said in section
12 (c) above and/or return of the First Payment on Account of the Allocation
Consideration and the Second Payment on Account of the Allocation Consideration)
immediately after receiving notice of termination and none of the parties will
have any claim and/or argument and/or demand towards the other party regarding
this Agreement. Despite the aforesaid, this section does not exempt the parties
from liability for breaching their obligations or presentations in this
Agreement that was performed before the Agreement expired as said.

Increasing the quantity of Allocation Shares

26.  
The parties hereby agree that subject to the parties agreement and the law, the
quantity of the Allocation Shares will be increased by a total of up to
13,832,438 additional shares of the Company (so that the total of Allocation
Shares will be up to 225,505,295 Shares). In such case the Allocation
Consideration and the quantity of Investment Options will increase respectively.

General

27.  
Only the laws of Israel will apply to this Agreement and the authorized courts
of the district of Tel Aviv-Yafo are awarded exclusive jurisdiction.

28.  
Each party will bear its expenses relating to executing this Agreement.

29.  
The parties’ addresses for purpose of this Agreement are as they appear in the
preamble; each notice sent by one party to the other according to the said
addresses will be considered as having reached its destination within 72 hours
from delivery to the post office as a registered mail item and if hand
delivered, upon delivery.

 

 



--------------------------------------------------------------------------------



 



30.  
Each party will bear payment of any tax that applies to it, if such applies, as
a result of this Agreement.

31.  
The provisions of this Agreement will not be amended unless done in writing with
the agreement of the parties.

32.  
No conduct by any of the parties will be considered as waiving any of its rights
according to this Agreement and/or the law or as waiving or agreeing to any
breach or non-fulfillment of any of the provisions of this Agreement by the
other party or as postponing or extending or as an amendment, negation or
addition of any of the terms, unless explicitly done and in writing.

33.  
The parties agree to sign the documents and take additional actions as required
in order to fully validate this Agreement.

In witness thereof the parties have hereunto signed:

                      TOPSPIN MEDICAL, INC.   MEDGENESIS PARTNERS LTD.    
 
                   
By:
  /s/ Eldad Yehiely
 
Name: Eldad Yehiely       By:   /s/ Ascher Shmulewits
 
Name: Ascher Shmulewits    
 
  Title:   Director of Finance           Title:   Stockholder    
 
                   
By:
  /s/ Fufi Fatal
 
Name: Fufi Fatal                     Title:   Chairman and Acting Principal
Executive Officer                

 

 